Case: 15-10667      Document: 00513411350         Page: 1    Date Filed: 03/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-10667                                  FILED
                                  Summary Calendar                            March 8, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

CHRISTINA STATON,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:14-CR-451


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Christina Staton has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Staton has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Staton’s claim of ineffective assistance of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10667     Document: 00513411350      Page: 2   Date Filed: 03/08/2016


                                  No. 15-10667

counsel; we therefore decline to consider the claim without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Staton’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, Staton’s motion for appointment of
substitute counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.
      However, the judgment contains a clerical error pertaining to Staton’s
conviction for conspiring to possess with intent to distribute a controlled
substance, to wit: it identifies the statutes violated as “21 USC § 846 [21 USC
§ 846(a)(1) and (b)(1)(C)]”; the bracketed portion should instead refer to 21
U.S.C § 841(a)(1) and (b)(1)(C). We therefore REMAND to the district court
for correction of this clerical error. See FED. R. CRIM. P. 36.




                                        2